Citation Nr: 0933715	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  07-09 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for residuals of a right 
foot injury.

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to service connection for hypertension.

4.	Entitlement to service connection for carpal tunnel 
syndrome.

5.	Entitlement to service connection for cervical spine 
disability.

6.	Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services




ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard for over twenty 
years with active duty from February 1961 to July 1961, and 
various periods of active duty for training (ACDUTRA) from 
July 1962 to June 1983.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran was scheduled to present 
testimony before a Veterans Law Judge (VLJ) on July 29, 2009 
in Washington, DC; however, the Veteran failed to report to 
the hearing.  In a July 2009 letter, the Veteran's 
representative wrote that she had made several attempts to 
contact the Veteran at the phone number and address of record 
without success.  As the record does not contain further 
explanation as to why the Veteran failed to report to the 
scheduled hearing, or any additional requests for an appeals 
hearing, the Board deems the Veteran's request for an appeals 
hearing withdrawn.  See 38 C.F.R. § 20.704 (2008).


FINDINGS OF FACT

1.  The Veteran did not have a right foot injury during 
service.

2.  The Veteran was not exposed to significant acoustic 
trauma in service; tinnitus is not shown to have been present 
in service; and tinnitus is not shown to be the result of any 
incident occurring during his military service.  

3.  Hypertension is not shown to have been present in 
service, nor is it shown to be the result of any incident 
occurring during his military service.

4.  The Veteran does not have carpal tunnel syndrome.

5.  A cervical spine disability is not shown to have been 
present in service, nor is it shown to be the result of any 
incident occurring during military service.

6.  The Veteran's bilateral hearing impairment does not 
constitute a current right ear or left ear hearing loss 
disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  A right foot injury was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

3.  Hypertension was not incurred in or aggravated by 
service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  The criteria for service connection for carpal tunnel 
syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

5.  Cervical spine disability was not incurred in or 
aggravated by service.
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

6.  The criteria for service connection for bilateral hearing 
loss have not been met.
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.385, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. 
§ 3.159(b)(1) (2008).  This notice must be provided prior to 
the initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

Prior to the initial adjudication of his claims, the Veteran 
was provided VCAA notice in November 2005, with regard to the 
claims for service connection for right foot injury, hearing 
loss, tinnitus, bilateral carpal tunnel syndrome, and 
cervical spine disorder, and in January 2006, with regard to 
all of the listed claims including hypertension.  These 
letters informed the Veteran of the types of evidence not of 
record needed to substantiate his claims and also informed 
him of the division of responsibility between the Veteran and 
VA for obtaining the required evidence.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because the service connection claims are 
being denied, and no effective date or rating percentage will 
be assigned, the Board finds that there can be no possibility 
of any prejudice to the appellant under the holding in 
Dingess, supra.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's claims; however, the Board finds that the evidence, 
which reveals that the Veteran did not sustain injury during 
INACDUTRA or injury or disease during active duty or ACDUTRA 
service or within any applicable presumptive period 
thereafter; therefore, there is no in-service injury or 
disease to which a current disability could be related by 
medical opinion.  See 38 C.F.R. § 3.159(c)(4).  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  Specifically, the Board notes 
that the Veteran's October 2005 claims form lists all six of 
his claimed disabilities as having onsets in 1965 or later, 
at least four years after the Veteran's period of active duty 
service.  Neither the medical nor the lay evidence of record 
has suggested a causal link between any of the listed claims 
and the Veteran's active duty service from January 1961 to 
July 1961.  As these claims are therefore claims for 
disabilities arising from his ACDUTRA, a determination that a 
disease or injury was incurred or aggravated in the line of 
duty is controlling.

In the absence of evidence of an in-service disease or 
injury, referral of this case to obtain an examination and/or 
an opinion as to the etiology of the Veteran's claimed 
disability would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the Veteran's claimed disability and 
his military service would necessarily be based solely on the 
Veteran's uncorroborated assertions regarding what occurred 
during ACDUTRA.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (the Board is not bound to accept 
a physician's opinion when it is based exclusively on the 
recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002). 

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, private 
treatment records, and statements of the Veteran and his 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Service Connection Legal Criteria

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Active military, naval, and air service includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of INACDUTRA during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident which occurred 
during such training. 38 C.F.R. § 3.6(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In order to establish basic eligibility for benefits based 
upon ACDUTRA, the appellant must first establish that he was 
disabled from a disease or injury incurred or aggravated in 
the line of duty.  See Laman v. West, 11 Vet. App. 80, 84-86 
(1998) (rev'd on other grounds, D'Amico v. West, 12 Vet. App. 
264 (1999)); see also Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

In order to establish direct service connection for the 
claimed disorder, generally there must be (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Service connection presupposes a 
current diagnosis of the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The United States 
Court of Appeals for Veterans Claims (Court) has also held 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, the Veteran served in the Army National Guard 
for over twenty years with active duty from February 1961 to 
July 1961, and periods of active duty for training (ACDUTRA) 
ranging from one to fifteen days commencing in July 1962, 
July 1963, August 1964, January 1967, June 1967, October 
1967, March 1968, September 1968, February 1969, July 1969, 
February 1970, November 1970, May 1971, September 1971, June 
1972, August 1972, January 1973, May 1973, August 1973, 
February 1974, March 1974, July 1974, September 1974, June 
1975, June 1976, August 1977, September 1977, July 1978, 
September 1978, June 1979, July 1980, October 1980, May 1981, 
August 1981, September 1981, May 1982, July 1982 and June 
1983.

Service Connection for Residuals of Right Foot Injury

In order for a claimant to be granted service connection for 
a claimed disability, there must be evidence of a current 
disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(holding that service connection is limited to cases wherein 
the service incident has resulted in a disability, and in the 
absence of proof of a present disability, there can be no 
valid claim); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992) (holding that a service connection claim must 
be accompanied by evidence establishing the claimant 
currently has the claimed disability). 

The medical evidence of record does not contain a diagnosis 
of a right foot disability.  The lay evidence regarding this 
condition is limited to the claim form which lists a right 
foot injury in January 1974 as a disability claimed.  The 
Veteran's service records show that he was not serving on 
ACDUTRA in January 1974.  Additionally, service treatment 
records do not refer to a right foot injury during any period 
of ACDUTRA.  The record does not reflect a current 
disability.  In the absence of competent evidence of 
diagnosis of a right foot disability, meaning medical or 
credible lay evidence showing the Veteran has a current 
disability alleged, service connection is not warranted.

In short, the requirement of competent evidence of current 
disability has not been met as to this claim.  For this 
reason, the Board finds that a preponderance of the evidence 
is against the Veteran's claim, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Tinnitus

The Veteran's military occupational specialty was wheeled 
vehicle mechanic.  The record does not contain reference to 
acoustic trauma while in service and the Veteran has not 
alleged a specific acoustic trauma.  In his October 2005 
claim for service connection, the Veteran lists tinnitus as a 
disability claimed and states the onset of this disability 
was January 1, 1965, which is more than three years after his 
period of active duty service and is not during a period of 
ACDUTRA.  In addition, the Veteran has not alleged chronic 
tinnitus in service or reported complaints or history of 
continuous tinnitus after service.  

In the absence of evidence showing an in-service incurrence 
of a disease or injury, including acoustic trauma, service 
connection is not warranted.  Therefore, the preponderance of 
the evidence is against the claim of entitlement to service 
connection for tinnitus.  The benefit sought on appeal is 
accordingly denied since there is no reasonable doubt to 
resolve in the Veteran's favor.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

Service Connection for Hypertension

As stated above, the first requirement of service connection 
is a diagnosis of a current disability.  To this end, the 
April 1983 Report of Medical Examination notes mild 
hypertension.  This diagnosis is confirmed by later medical 
examinations and private medical records.

The requirement for service connection is evidence of an in-
service incurrence or aggravation of a disease or an in-
service injury.  Service treatment records for the Veteran's 
period of active duty do not include a diagnosis of 
hypertension or any blood pressure readings that would 
indicate hypertension.  The first diagnosis in the record of 
hypertension was in the April 1983 Report of Medical 
Examination, more than 20 years after his period of active 
service; therefore service connection cannot be presumed.  
Cf. 38 C.F.R. § 3.307.  The evidence does not show in-service 
incurrence or aggravation of hypertension during the 
Veteran's period of active duty service.  Therefore, service 
connection is not warranted for hypertension due to the 
Veteran's active duty service.

With respect to the Veteran's ACDUTRA, the Board initially 
notes that presumptive periods do not apply to ACDUTRA.  See 
Biggins, 1 Vet. App. at 477-78.  The Veteran's service 
treatment records do not show that the Veteran suffered from 
a disease or injury which was incurred or aggravated in the 
line of duty that resulted in his hypertension.  Therefore 
basic eligibility for benefits based upon ACDUTRA has not 
been established.  See Laman, 11 Vet. App. at 84-86; see also 
Paulson, 7 Vet. App. at 470.  The claim fails on this basis.

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence is against 
service connection for hypertension.  The benefit sought on 
appeal is accordingly denied.

Service Connection for Carpal Tunnel Syndrome

Again, service connection requires evidence of a current 
disability.  There is no confirmed diagnosis of carpal tunnel 
syndrome.  The medical evidence of record does not contain a 
diagnosis of carpal tunnel syndrome and the lay evidence 
regarding this condition is limited to the claim form which 
lists carpal tunnel syndrome as a disability claimed.  The 
Board does note some complaints of hand pain in the record.  
Specifically, Department of Defense civilian records from 
December 1978 show that the Veteran sprained his right hand 
while driving a 2 1/2 ton truck.  However, this evidence is not 
probative as it speaks to an injury incurred at the Veteran's 
civilian job and his National Guard service records show that 
he was not on active duty or active duty for training in 
December 1978.  Without a diagnosis of carpal tunnel 
syndrome, service connection is not warranted.  See Wamhoff, 
8 Vet. App. at 521; Brammer, 3 Vet. App. at 225; see also 
Rabideau, 
2 Vet. App. at 144.  

Based on the above, the Board finds that the preponderance of 
the evidence is against the Veteran's claim and the claim 
must be denied.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Cervical Spine Disorder

Private records from Dr. Gruner from March 1999 to November 
2004 show treatment for neck pain.  In October 2004 the 
Veteran was diagnosed with chronic cervical spondylosis and a 
history of herniated disc in the cervical spine.  Therefore 
the current disability requirement is satisfied.

As mentioned above, the second requirement for service 
connection is evidence of an in-service incurrence or 
aggravation of a disease or an in-service injury.  The 
Veteran's service treatment records do not include reference 
to an injury or disease during his active duty service or his 
ACDUTRA.  However, the Veteran has submitted Department of 
Defense civilian records from October 1975, fourteen years 
after his period of active duty service, which show that he 
strained the upper part of his back when he picked up ground 
handling wheels to move a helicopter as part of his civilian 
occupation.  The Veteran's National Guard service records 
show that he was not on active duty or active duty for 
training in October 1975, therefore the report of this injury 
is insufficient to establish basic eligibility for benefits 
based upon ACDUTRA.  See Laman, 11 Vet. App. at 84-86; see 
also Paulson, 7 Vet. App. at 470.  Since the evidence does 
not show in-service incurrence or aggravation of cervical 
spine disability, that requirement is not met and the claim 
fails on that basis.

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a cervical spine 
disorder.  Accordingly, the benefit sought on appeal is 
denied.

Service Connection for Bilateral Hearing Loss

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  The Veteran's bilateral hearing impairment does 
not constitute a current right ear or left ear hearing loss 
disability for VA compensation purposes.  After a review of 
the evidence, the Board finds that a preponderance of the 
evidence is against the claim for service connection for 
bilateral hearing loss.  The weight of the competent evidence 
demonstrates that the Veteran does not have a current hearing 
loss "disability" of the left or right ear as defined in 38 
C.F.R. § 3.385.  The Board recognizes that the Veteran 
currently has some hearing loss, or hearing impairment, but 
the current level of hearing loss or impairment does not 
constitute a "disability" for VA disability compensation 
purposes.  The Court has held that Congress specifically 
limited entitlement to service-connected benefits to cases 
where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer, 
3 Vet. App. at 225.

None of the audiograms or speech discrimination scores 
conducted during the Veteran's periods of service show 
hearing loss "disability" for either ear.  Likewise, none of 
the audiological examinations demonstrate that the Veteran 
has met the requirements for a hearing loss disability for 
either ear.  See 38 C.F.R. § 3.385. None of the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz has been 40 decibels or greater since service, and 
the evidence does not show that at least three of the 
auditory thresholds between 500 and 4000 Hertz have are 26 
decibels or higher.  Such findings reflect some hearing loss 
or hearing impairment, but do not constitute hearing loss 
"disability." See 38 C.F.R. § 3.385; see also Hensley, 5 Vet. 
App. at 157 (threshold for normal hearing is from zero to 20 
decibels).

Because the weight of the evidence demonstrates that the 
Veteran does not currently have hearing loss "disability" as 
defined by VA regulations, the Board finds that service 
connection is not warranted for bilateral hearing loss).   
The Board has considered the doctrine of affording the 
Veteran the benefit of any existing doubt with regard to this 
issue on appeal; however, as the preponderance of the 
evidence is against the Veteran's claim for service 
connection for hearing loss, the record does not demonstrate 
an approximate balance of positive and negative evidence as 
to warrant the resolution of this issue on that basis.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of a right foot injury is 
denied.

Service connection for tinnitus is denied.

Service connection for hypertension is denied.

Service connection for carpal tunnel syndrome is denied.

Service connection for neck condition is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


